United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                   No. 02-3785
                                   ___________
Ivan Vinson,                            *
                                        *
                     Appellant,         *
                                        *
      v.                                *
                                        *
Joan Smith, Correctional Officer,       *
Cross Roads Correctional Center;        *
Wood, Correctional Officer, Cross       *
Roads Correctional Center; Cary E.      *
Grant, Correctional Officer, Cross      *
Roads Correctional Center; Brewington, *
Correctional Officer, Cross Roads       *
Correctional Center; Girtz, Manager,    * Appeal from the United States
Housing Unit #5, Cross Roads            * District Court for the
Correctional Center; Michael Kemna, * Western District of Missouri.
Superintendent, Cross Roads             *
Correctional Center; Nurse Lowery,      *      [UNPUBLISHED]
Cross Roads Correctional Center;        *
Rogers, Correctional Officer, Cross     *
Roads Correctional Center; Cox,         *
Correctional Officer, Cross Roads       *
Correctional Center; Rush,              *
Correctional Officer, Cross Roads       *
Correctional Center; Acle Jenkins; D. *
Allen; Brad Clark; Chet Lindstrom;      *
Michael G. Short; Clarence E. Denzer; *
Russell Hollowell; Jean Ann Johnson; *
Terry Page; Shanna Kroush; Edward E. *
Ruppel; Jeff Taul; Christopher Smith, *
                                        *
                    Appellees.          *
                                  ___________

                            Submitted: March 31, 2003

                                 Filed: April 30, 2003
                                  ___________

Before MELLOY, HEANEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Ivan Vinson, an inmate confined at the Northeast Correctional Center in
Bowling Green, Missouri, brought several claims pursuant to 42 U.S.C. § 1983
against staff members at the prison. The district court granted summary judgment in
favor of the defendants, and Vinson appeals. Having carefully reviewed the record,
we agree that the district court’s grant of summary judgment was proper, and
therefore affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-